DETAILED ACTION
Claim Amendments and Interpretive Notes
The amendments dated 8/24/22 are entered. Claims 1 and 10 are amended. Claim 5 remains cancelled. Claims 1-4 and 6-11 are pending and addressed below.
The term “semi-circle” does not appear anywhere in the specification. In order to give any meaning to this term as newly presented in the claims, it has been interpreted with guidance from the figures to mean that “a cross-section of some portion of the wall of the header constitutes, at least in part, a semi-circular shape”. It is noted that the recited “wall” is a three-dimensional object whereas a semi-circle is a two-dimensional concept. If the applicant’s intention was to recite the partially cylindrical shape of the wall as illustrated, she is encouraged to do so directly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sather (US 5,782,293).
Regarding claim 1, Sather teaches a header for a heat exchanger adapted to have a refrigerant fluid passed through it and comprising: a wall (40) delimiting a chamber (interior of 40) accommodating a distribution device (39, 38) for distribution of the refrigerant fluid inside the chamber (fluid enters via 42; Fig. 4) wherein the chamber and distribution device are coaxial along a longitudinal axis centered on a transversely median axis of the header (see Figs. 4-5), the distribution device comprises at least one conduit (38, 39) extending between two ends along the longitudinal axis (Fig. 4) a first end of the conduit being provided with an inlet opening for the admission of the fluid (Fig. 4; open end of 42), the distribution device has at least one orifice (55 and 56) oriented transversely to the longitudinal axis of the evacuation of the refrigerant fluid from the distribution device to the chamber (see Figs. 4 and 5); at least one member for retaining the distribution device inside the chamber (72; Fig. 4) with a finger (central region which partially enters into the center of 39) made in one piece with the wall (via joining they are a unitary structure) of the header (the header is 54; Fig. 4) and an opening delimited by the conduit (central area of 55) the finger being accommodated in the opening (Fig. 4); the finger is centered on the longitudinal axis of the conduit (see Fig. 4) and the finger serves to form a plug in the opening (see Fig. 4; Col. 5:49; “sealingly connected”); the wall of the header comprises at least one cover (40) in the shape of a semi-circle (a cross-section of 40 constitutes a semi-circular shape, particularly if the cross-section is taken through one of the holes for the members 18).

Regarding claim 2, at least one member for angular positioning of the distribution device inside the chamber  made in one piece with the wall of the header (each of the walls of the header, 72 and 74, are brazed to the distribution device, see Col. 4:55-57, and thus establish the angular positioning of the distribution device).

Regarding claims 3-4, the wall of the header comprises at least one cover (40) extending along the longitudinal axis and flanges (72, 74) oriented transversely to the longitudinal axis, disposed at longitudinal ends of the cover, and in which the retaining and/or angular positioning member are made in one piece with the flange (72), wherein the flange forms a plug for closing the distribution device at one longitudinal end of the conduit termed the second end (end of 72; Fig. 4), opposite the first end.

Regarding claim 10, Sather teaches a header for a heat exchanger adapted to have a refrigerant fluid passed through it and comprising: a wall (40) delimiting a chamber (interior of 40) accommodating a distribution device (39, 38) for distribution of the refrigerant fluid inside the chamber (fluid enters via 42; Fig. 4) wherein the chamber and distribution device are coaxial along a longitudinal axis centered on a transversely median axis of the header (see Figs. 4-5), the distribution device comprises at least one conduit (38, 39) extending between two ends along the longitudinal axis (Fig. 4) a first end of the conduit being provided with an inlet opening for the admission of the fluid (Fig. 4; open end of 42), the distribution device has at least one orifice (55 and 56) oriented transversely to the longitudinal axis of the evacuation of the refrigerant fluid from the distribution device to the chamber (see Figs. 4 and 5); at least one member for retaining the distribution device inside the chamber (72; Fig. 4) with a finger (central region which partially enters into the center of 39) made in one piece with the wall (via joining they are a unitary structure) of the header (the header is 54; Fig. 4) and an opening delimited by the conduit (central area of 55) the finger being accommodated in the opening (Fig. 4); the finger serves to form a plug in the opening (see Fig. 4; Col. 5:49; “sealingly connected”) ; the wall of the header comprises at least one cover (40) in the shape of a semi-circle (a cross-section of 40 constitutes a semi-circular shape, particularly if the cross-section is taken through one of the holes for the members 18).

Regarding claim 11, Sather provides a method comprising installing and retaining the distribution device int eh chamber (see Fig. 4) and in position relative to the header with the aid of the retaining member (via brazing the two together); positioning the distribution device angularly around the longitudinal axis with the aid of the angular position member (again, via brazing the two together); and simultaneously fastening the distribution device and the wall of the header that delimits the chamber together (these two elements are brazed to each other and therefore simultaneously joined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sather in view of Beamer2 (US 7,484,555).
Regarding claim 6, Sather does not teach an angular positioning member in two portions.
Beamer2 teaches that an angular positioning member (54, Figs. 8-9; and complementary slot or lip in 40, Col. 7:56-63) of a distribution device (52) comprises two portions of complementary shape to one another, a first portion made in one piece with the wall (40) of the header (the lip or slot) cooperating by nesting (Col. 7:56-63) with a second portion (54) formed in an end face at one of the longitudinal ends of the distribution member (Fig. 8-9).
It would have been obvious to one of ordinary skill in the art to form the distribution conduit of Beamer with the nesting join of Beamer2 in order to “orient and secure” the distribution member in the header (Beamer2, Col. 7:57-58).

Regarding claim 7, Sather teaches that the distribution device (38, 39) comprising at least two conduits (38, 39), a first conduit provided with the inlet opening (at 42) being surrounded (Figs. 4-5) by a second conduit (39) provided with the orifice (55), the first conduit includes at least one passage for the evacuation of the refrigerant fluid from the first conduit (passages 56) to a channel (space between 38 and 39)  for circulation of the refrigerant fluid formed between the first and second conduits (see Fig. 7).

Regarding claim 8, Sather further teaches that the retaining member (see 72; Fig. 4) comprises a sleeve that receives a second end (73) of the second conduit.

Regarding claim 9, it would have been obvious to one of ordinary skill to provide the same two portion angular positioning member taught by Beamer2 to the second conduit as the same requirements of angular positioning are required by the second conduit as are required by the first.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. They are entirely directed to the newly entered limitations which have been addressed thoroughly above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763